UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT

                         _________________

                            No. 97-60044

                         (Summary Calendar)
                          _________________


          JANET S THORNTON,


                               Plaintiff-Appellant,

          versus


          GORDON    WALKER,    Dr,  individually   and
          officially; THE BOARD OF TRUSTEES OF THE
          HATTIESBURG     PUBLIC   SCHOOL    DISTRICT,
          officially; THE HATTIESBURG PUBLIC SCHOOL
          DISTRICT,


                               Defendants-Appellees.



          Appeal from the United States District Court
            For the Southern District of Mississippi
                        (2:94-CV-278-PG)

                         September 5, 1997

Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Janet S. Thornton appeals the district court’s grant of

summary judgment in favor of defendants Gordon Walker, the Board of



     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
Trustees   of   the    Hattiesburg   Public    School    District,   and   the

Hattiesburg Public School District in her action under Title VII of

the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et

seq.,   alleging      sexual   harassment,    sexual    discrimination,    and

retaliation.       We agree with the district court that Thornton has

failed to produce any evidence, either direct or indirect, from

which a jury could reasonably infer that defendants’ actions were

motivated by sexually discriminatory animus or that Thornton was

sexually harassed.       Furthermore, Thornton has produced no summary

judgment evidence of a causal link between any adverse employment

action against her and activity protected under Title VII.                 See

Mattern v. Eastman Kodak Co., 104 F.3d 702, 708 (5th Cir. 1997)

(holding that threats of termination are not “adverse employment

actions” for purposes of Title VII), petition for cert. filed, 66

USLW 3108 (Jul. 21, 1997) (No. 97-126).          Therefore, we AFFIRM for

the reasons set forth in the district court’s opinion.




                                     -2-